Citation Nr: 0115081	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), to include entitlement to benefits pursuant to 38 
U.S.C.A. § 1318 (West 1991).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active duty from January 1944 to May 1946.  
He died in August 1999.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the VA RO in Waco, Texas.


REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (2000).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b) (2000).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  
38 C.F.R. § 3.312(c)(1) (2000).

In turn, with respect to a claim of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, applicable VA 
regulation provides for payment of benefits to a deceased 
veteran's surviving spouse as if the veteran's death was 
service-connected if the veteran's death was not caused by 
the veteran's own willful misconduct and the veteran was in 
receipt of or was entitled to have been in receipt of 
compensation at the time of death for a service-connected 
disability which was either continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22 (2000). 

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation 
because...(3)  The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b) (2000).  

Here, the death certificate signed by a Justice of the Peace 
indicated that the veteran died at the age of 73 of a 
myocardial infarction.  During the veteran's lifetime, 
service connection was established for psychoneurosis, 
anxiety state, since separation from service.  This 
condition, the veteran's only service-connected disorder, had 
been rated 100 percent disabling from February 1992.  

The appellant asserts that the veteran's service-connected 
psychoneurosis contributed to the myocardial infarction, 
which reportedly caused his death.  She takes issue with the 
fact that the death certificate was not signed by a medical 
professional and that the veteran's body was never examined 
by anyone competent to provide a medical opinion as to the 
principal or contributory cause(s) of his death.  
Furthermore, the appellant asserts that the veteran should 
have been receiving a 100 percent rating for his service-
connected psychoneurosis at a date earlier than February 
1992.  Finally, the appellant and her representative have 
pointed out that there exist pertinent medical records, which 
have not yet been obtained and reviewed, that would support 
the claims on appeal.  Noted in this regard are records from 
the VA medical facility in Dallas, Texas. 

It should also be noted that the veteran filed a claim for a 
total rating based on individual unemployability in June 
1989.  Entitlement to this benefit was denied by rating 
action of June 1989.  The veteran indicated in June 1989, 
July 1989 and November 1989 communications in conjunction 
with other matters pending before the VA that he was 
unemployable due to his service-connected disability.  It is 
possible that these communications were intended to be a 
notice of disagreement with the June 1989 determination with 
regard to individual unemployability.  When the RO granted 
the veteran a total rating based on individual 
unemployability, the effective date assigned was February 
1992, which was construed as the date of claim.  The evidence 
at that time included an April 1993 medical examination, in 
which the examiner noted that he had first examined the 
veteran in March 1989, at which time the veteran was 
"extremely depressed, admitted to crying spells and some 
suicidal thoughts." 

In light of the appellants assertions, the absence of 
pertinent medical opinions, and the fact that, aside from an 
April 1993 VA examination report, the file contains no 
records of the veteran's medical treatment subsequent to 
1989, the Board finds that additional development is 
necessary before this case can be decided.

On remand, the RO should attempt to obtain any pertinent 
medical records available.  Along these lines, the Board 
notes that it appears that the veteran had been receiving 
Social Security Administration (SSA) disability benefits.  
There are, however, no records on file pertaining to such 
benefits.  The United States Court of Appeals for Veterans 
Claims (known previously as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter Court) 
has made it abundantly clear that the records concerning 
awards of Social Security disability benefits are relevant 
and must be obtained.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The RO should contact the SSA and attempt to obtain 
copies of the decision granting benefits as well as any 
medical evidence used in reaching that decision.  

After the appropriate records have been obtained and the 
appellant has had an opportunity to submit any additional 
evidence and argument to support her claims, the claims file 
should be reviewed by a VA physician for a medical opinion as 
to  whether the veteran's death was related to service or to 
the veteran's service-connected psychoneurosis.  A medical 
opinion should also be obtained as to whether the veteran was 
totally disabled due to his service-connected psychoneurosis 
for a period of 10 years prior to his death.    

The Board points out that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the appellant's claims, the case is remanded to 
the RO for the following action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
provide her the opportunity to submit any 
additional medical evidence or 
information or argument to support her 
claims for service connection for the 
cause of the veteran's death and for DIC 
benefits.  Specifically noted in this 
regard are the cited records from the VA 
facility in Dallas, Texas, any medical 
records which would show entitlement to 
DIC benefits under 38 C.F.R. 
§ 3.22(a)(2)(i), and any statements by 
medical professionals which would tend to 
link the cause of the veteran's death 
with service or his service-connected 
disorder.  The appellant should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms of his 
service-connected psychoneurosis in the 
period 10 years prior to his death.  When 
the appellant responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's  claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After all evidence has been added to 
the claims file, the RO should have the 
file reviewed by a VA physician to 
determine whether the veteran's death was 
related to service or a service-connected 
disorder, and to determine whether the 
veteran was totally disabled due to 
service-connected disability on a 
schedular basis or unemployability rating 
for a period of 10 or more years 
immediately preceding death.  In this 
regard, the RO should review the decision 
which assigned the effective date for the 
veteran's total rating in light of the 
veteran's 1989 claim for a total rating 
based on individual unemployability, 
denied in June 1989, and the subsequent 
June 1989, July 1989 and November 1989 
communications from the veteran.  It 
should be determined whether there was 
any error in the assignment of the 
effective date of the total rating.  
Complete rationale for the opinions 
expressed should be provided.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should then 
readjudicate the appellant's claims for 
service connection for the cause of the 
veteran's death and for DIC.  If the 
disposition of any claim remains 
unfavorable to the appellant, the RO 
should furnish the appellant a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



